On Remand from the Alabama Supreme Court

JOINER, Judge.
Natasha Rae Lee and codefendants Justin Andrew Bailey and Jennifer Leigh Clayton filed separate motions to suppress the evidence seized from two separate warrantless searches of their apartment on January 7, 2011, and January 28, 2011, as well as searches of their person on January 28, 2011. The Montgomery Circuit Court granted the motions. The State appealed.
On rehearing, this Court in State v. Lee, 155 So.3d 278 (Ala.Crim.App.2013), affirmed the trial court’s order granting the motions to suppress the evidence seized as a result of the January 7 search of the apartment and the January 28 searches of Lee, Bailey, and Clayton. This Court reversed that part of the trial court’s order granting the motion to suppress the evidence seized as a result of the January 28 search of the apartment. The Alabama Supreme Court granted the State’s petition for certiorari review in case no. CR-11-1866 (Bailey) and case no. CR-11-1867 (Clayton) as to the January 7 search of the apartment and reversed this Court’s judgment. State v. Clayton, 155 So.3d 290 (Ala.2014).1
In accordance with the Alabama Supreme Court’s opinion in Clayton, we reverse that part of the circuit court’s order granting the motions to suppress the evidence seized as a result of the January 7 search of the apartment, and remand these cases to the circuit court for proceedings consistent with the Alabama Supreme Court’s opinion in Clayton.
CR-11-1866 — REVERSED AND REMANDED.
CR-11-1867 — REVERSED AND REMANDED.
WINDOM, P.J., and WELCH, KELLUM, and BURKE, JJ., concur.

. The Alabama Supreme Court denied Lee’s petition for a writ of certiorari in case no. CR-11-1865.